        Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 THE GONZALEZ LAW GROUP,                              §
 PLLC,                                                §
 Plaintiff,                                           §
                                                      §
 V.                                                   §      CIVIL ACTION NO. 4:20-cv-1467
                                                      §
 INTERNET LAVA, LLC                                   §                     JURY DEMANDED
 & JASON E. MILLER,                                   §
                                                      §
 Defendants.                                          §

                       PLAINTIFF’S ORIGINAL COMPLAINT
             AND APPLICATION FOR TEMPORARY RESTRAINING ORDER,
              TEMPORARY INJUNCTION, AND PERMANENT INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES the Plaintiff, THE GONZALEZ LAW GROUP, PLLC, (“Plaintiff”), and

files this Original Petition, Application for Temporary Restraining Order, Temporary Injunction,

and Permanent Injunction against Defendants INTERNET LAVA, LLC, and JASON E. MILLER

(“Defendants”), and would respectfully show unto the Court the following:

                                       I.     INTRODUCTION

      This case arises out of dispute between the parties concerning 2 contracts. The Plaintiff is a

Texas law firm based in Houston who hired the Defendants to do 2 things. First, to manage their

website and online marketing strategies, promote the law firm’s brand and trademarks on the

internet, principally using the online search engine Google and others like it. Second, a few months

later the Plaintiff decided to hire the Defendants to additional marketing work, specifically to

produce 112 videos as a secondary strategy for the online marketing and post those videos on

YouTube, Facebook and the law firm’s website. Each contract was separate and independent of

each other and don’t even reference each other. Because of a dispute concerning the second



                                                  1
      Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 2 of 25




contract for production of videos, the Defendants are now holding Plaintiff’s website and internet

domain hostage and are fraudulently extorting Plaintiff for payment of more money, extension of

the first contract beyond the original term, or else Defendants have informed Plaintiff that the

website and the marketing data and materials posted on it will not be returned to Plaintiff, or

worse—Defendants have threatened to shut it down and take it off-line completely, something that

will produce devastating consequences to Plaintiff’s brand and business and irreparable harm. This

is especially concerning given the current economic emergency. Plaintiff has over 35 staff

members and over 2,500 clients, and so the law firm’s website is critical to the law firm’s survival.

Defendants know this. Because Defendants are committing extortion, by demanding ransom, they

are breaching federal and state laws. The parties have attempted to discuss their differences in an

attempt to solve their conflicts, but Defendants persist in their extortion efforts.

                                II. JURISDICTION AND VENUE

       1.      This Court has jurisdiction over the lawsuit because the Plaintiff alleges a claim

arising under the laws of the United States. 28 U.S.C. § 1331.

       2.      The Court also has supplemental jurisdiction over Plaintiff’s claims arising under

Texas law, pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this District Court because all or a substantial part of the

events or omissions giving rise to the claims arose within this judicial district.

                                           III. PARTIES

       4.      Plaintiff, THE GONZALEZ LAW GROUP, PLLC (hereinafter “GLG”), is an

company with principal place of business in Harris County, Texas, and currently conducts business

at 8876 Gulf Freeway, Suite 420, Houston, Texas 77017.




                                                   2
        Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 3 of 25




         5.    Defendant INTERNET LAVA, LLC (hereinafter “IL”), is a for-profit domestic

limited liability company, formed under the laws of Texas and doing business in the State of Texas,

with its principal place of business and office in 2603 Augusta Dr., Suite 850, Houston, Texas, in

Harris County, and IL may be served with citation through codefendant JASON A. MILLER, the

President of IL, and who is a ‘governing person’ of the domestic limited liability company and an

agent of the same for purpose of service of process and notice, as permitted by law to be served as

such.

         6.    Defendant JASON E. MILLER (hereinafter “JEM”) is the President and Managing

Member of IL, and is himself an individual resident in Harris County, Texas. Based on information

and belief, JEM currently resides at 1262 Prince Street, Houston, Texas, and could be served there

or wherever he may be found.



                               IV. FACTUAL BACKGROUND

         7.    GLG is a law firm that provides legal representation to individuals and business in

the State of Texas, with the majority of its services being provided in the greater Houston

metropolitan area, Harris County and surrounding counties. GLG has assisted clients with legal

issues who are not only Texas but in other States, Territories such as Puerto Rico, and other

countries, such as Mexico.

         8.    The majority of GLG’s business is obtained through internet marketing and its

website, which internet domain name is: “gonzalezlawgroup.net.”

         9.    Based on information and belief, GLG is one of the fastest-growing law firms in

Texas and the United States.




                                                3
      Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 4 of 25




          10.   GLG spends nearly half a million dollars in marketing and promotion efforts every

year, and the majority of that investment is directed to internet marketing.

          11.   In 2018, the parties in this lawsuit began a business relationship regarding internet

marketing efforts to promote GLG’s legal services on the internet.

          12.   GLG and IL eventually entered into 2 internet marketing contracts with IL, on two

separate dates: the first contract was entered into in February of 2018; the second was entered into

in November of 2018.

          13.   The 2 contracts entered into by GLG and IL are separate and independent contracts,

with differing dates, terms and don’t even reference each other.

          14.   The discussions and negotiations were led by JAM, on behalf of IL, and by Mr.

Marco Gonzalez (“Mr. Gonzalez”) of GLG.

          15.   The first contract was dated February 6, 2018, and it is referred to as the

“INTERNET MARKETING PROJECT AGREEMENT” (hereinafter, the “IMPA”). The subject

matter or scope of this agreement was, in essence, to entrust IL with the job of assisting GLG’s

internet daily marketing needs, promotions and internet ad campaigns, and generally to manage

GLG’s website content ("gonzalezlawgroup.net"). The IMPA had a 2-year term, which is about to

expire.

          16.   The second contract was entered into much later, and was dated November 27,

2018, and it is referred to as the “VIDEO SERVICES AGREEMENT” (hereinafter, the “VSA”).

The stated subject matter or scope of this agreement was to create a comprehensive “video

production package” where IL would produce and create over 100 short videos that would be later

posted online to enhance GLG’s video marketing efforts on its website, and for “achieving a

dominant online presence” for GLG through video content.




                                                  4
         Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 5 of 25




          17.   JAM and Mr. Gonzalez would often hold in-person meetings have numerous

telephone conferences and exchange emails concerning these 2 contracts and the progress of the

relationship between them, until recently.

          18.   An important part of the IMPA was to provide GLG better Search Engine

Optimization (“SEO”) services to its clients and potential clients, which would help attract higher

numbers of clients through the use of internet marketing.

          19.   In 2019, Mr. Gonzalez began expressing numerous complaints to JAM concerning

delay in IL’s performance and defaults concerning IL’s inability to timely perform on its

contractual terms and conditions.

          20.   The contractual disputes between companies concerned both contracts; namely, the

general internet marketing and website management agreement, as well as the video production

package agreed to in the second contract which, to this date, has not been completed.

          21.   GLG has complied with all the payments under the IMPA, the first agreement to

date, but the 2-year term of the contract is about to end.

          22.   The main disputes concern the VSA, the second agreement they entered into for the

creation of the “video production package.” GLG paid half of the contract, but has refused to make

additional payments because IL and JAM have not complied the full package they promised GLG.

          23.   JAM recently threatened Mr. Gonzalez. He told him that if Mr. Gonzalez did not

finish paying money on their second contract, the VSA, then he would punish GLG by “taking

down” GLG’s website and pause any and all other internet marketing and promotions.

          24.   If JAM carries out his threat to “take down” the website and refuses to return GLG

its login access and complete ownership of its website, which is NOT property belonging to JAM

or IL.




                                                  5
      Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 6 of 25




       25.     The telephone threat made by JAM is clearly to keep control over our website as

"ransom" or "hostage" to extort GLG out or more money in bad faith. He has now effectively

“hijacked” my website beyond what is allowed under contract or the law. In so doing, JAM has

exceeded his authorized access, in violation of possession and trade service and tradename rights,

and by means of his conduct is intending to commit fraud to obtain more money from my business,

way in excess of the $5,400 per month that I have paid him, or the or in excess of the more than

$150,000 that I have paid him in the past 2 years. He is intending to illegally use and retain the

right to transmit or use our website information, to cause my business severe damages, without my

consent, and is knowingly committing fraud in using to my exclusion passwords and access codes,

or similar information, intentionally exceeding his authority. His telephone communication to me

was a clear threat to cause damage in order to extort and illegally obtain more money.

       26.     JAM had the clear intent to extort me and my law firm for more money when,

during our phone call, he demanded payment of money he has not lawfully or contractually earned,

or else he would ensure causing permanent damage to the data on GLG’s website and completely

stop its operation on the internet (causing ‘site downtime’). His ultimate goal: get paid or cause

irreparable damage to the website and the site’s SEO Google ranking disrupting the law firm’s

ongoing operations and growth (to facilitate his extortion).

       27.     GLG’s trademarks are distinctive and famous as it is one of the fastest growing law

firms in the United States. In 2017, GLG was invited to attend the “Law Firm 500” legal

conference in Florida, a conference where the fastest growing law firms are acknowledged and

celebrated.




                                                 6
      Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 7 of 25




       28.     In 6 years, GLG has grown to become a famous law firms and has already helped

handle over with over 4,200 clients from numerous parts of the United States, Mexico, South

America and Puerto Rico.

       29.     GLG has spent millions of dollars to make its trademarks distinctive and famous,

especially to the online consumers.

       30.     The phrase “Your Legal Team for Life” is a famous mark that GLG uses to promote

its business, including on the internet.

       31.     The GLG logo is also a famous and distinctive mark that GLG uses to promote its

business, including on the internet.

       32.     In fact, Defendants cater primarily to law firms and lawyers, and often

acknowledged that GLG was one of its biggest and most important clients.

       33.     By holding GLG’s website hostage, and demanding ransom, Defendants are

engaging in cyberpiracy and using GLG’s trademarks illegally, without authorization and unfairly.

                                V. CONDITIONS PRECEDENT

       34.     All conditions precedent to the filing of this lawsuit have been satisfied, waived, or

otherwise performed.

                             VI. FEDERAL CASUES OF ACTION


FIRST CAUSE OF ACTION: FEDERAL COMPUTER FRAUD AND ABUSE - 18 U.S.C.
§ 1030(a) & (g)

       35.     GLG has suffered losses by reason of Defendants mishandling its website, and

failure to comply with their duty of loyalty, and will likely suffer irreparable losses and damages

if JAM carries out his extortion threat of “taking down” GLG’s website, if GLG does not give in

to his demand to extend the term of the contract and/or pay IL more money.




                                                 7
      Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 8 of 25




       36.     Defendants risk losing more than $100,000 if JAM carries out his computer fraud

extortion scheme, perhaps even millions of dollars.

       37.     Defendants have exceeded their authority and authorized access by engaging in a

fraudulent extortion scheme, in order to obtain more money by way of an extension to the

current IMPA, and by way of obtaining additional payments under the VSA, when no such

contractual extension or payments are warranted legally or contractually.

       38.     If JAM carries out his fraudulent extortion threat of “taking down” GLG’s

website, he will be need to knowingly and maliciously enter certain password codes and

commands, so as to intentionally cause damages to GLG’s domain, website, trademarks,

goodwill, business reputation and efforts, against GLG’s authorization and interests.

       39.     By making fraudulent extortion demands, the Defendants are pursuing a quid pro

quo that carries a clear intent to defraud by trafficking or monetizing the passwords and data

through which GLG’s website and website data may be accessed, affecting interstate commerce.

       40.     When making said fraudulent extortion demands, the Defendants have clearly

made a “demand or request for money or other thing of value” (i.e., extension of term of IMPA)

“in relation to” the irreparable damage they will cause to GLG’s website, trademarks, goodwill,

business reputation, etc., and clearly such damages will be caused in order “to facilitate” their

fraudulent extortion scheme, which should not be allowed by this Court, but rather be punished.

       41.     Federal law establishes that any person who suffers damage or loss by reason of a

violation of the Federal Computer Fraud and Abuse Act may maintain a civil action against the

violator to obtain compensatory damages and injunctive relief or other equitable relief. 18 U.S.C.

§ 1030(a) & (g).




                                                 8
        Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 9 of 25




         42.   GLG’s website and domain name (which in turn contain its trademarks) are

critical digital assets that are contained, stored and administered in high speed data processing

devices, such as computer servers, which are all protected under federal law.

         43.   The Defendants current mismanagement of the these digital assets and the

expressed threat of “taking them down” from the internet to carry out the purposes of their

extortion is clear evidence that they are acting without authorization or in excess of

authorization, or exceeding the authority, for an improper purpose, which is to commit

intentional fraud and extortion.

         44.   In fact, Paragraph 9, subsection B of the IMPA specifically states as follows:




         45.   Furthermore, APPENDIX A of the IMPA, paragraph 11, clearly expresses that

GLG owns the website and that it must be returned to GLG with proper access data, web hosting

data and website data, as follows:




         46.   The main purpose of internet domain names and websites is to identify the entity

that owns the web site, and that a domain name and website that mirrors a corporate name is one

of the most valuable assets a company can have, as it facilitates communication with a customer

base.



                                                 9
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 10 of 25




       47.     Defendants are acting like pirates who hold GLG’s website and domain name

hostage in order to use it as a pirate’s booty and fraudulently traffic or negotiate these goods to

obtain more loot.

       48.     If the Defendants carry out their extortion threat, they will cause a significant

impairment or damage to the integrity of GLG’s business reputation and website data.

       49.     The Defendants are violating federal law because, even though they had

authorization to manage GLG’s website and web data, they have now exceeded that authority and

are acting illegally by engaging in misconduct -in fact in criminal conduct- by committing

extortion, using property and assets belonging to GLG, in violation of their duty of loyalty that

agency law imposes on them.

       50.     The Defendants actions are causing reasonable costs to GLG, and may cause more

losses if GLG’s website is “taken down” and GLG has to restore or reconstruct it, or even re-

initiate it, causing interruption of services. All of GLG’s losses relate to the impairment of GLG

not having full and adequate control over its website at this time (because Defendants are not being

responsive to GLG or its best interests) or by the interruption of services GLG will soon suffer, if

the Court does not protect GLG from Defendants.



SECOND CAUSE OF ACTION: FEDERAL ANTI-CYBERPIRACY VIOLATIONS



       51.     Defendants have also engaged in cyberpiracy holding GLG’s website and the use

of GLG’s trademarks, which appear prominently on the website.

       52.     In addition to the domain name which has a personal name

(gonzalezlawgroup.net), GLG has at least 2 protected trademarks on its website. It’s logo with a




                                                10
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 11 of 25




“G” imposed over 4 colored squares next to the name “THE GONZALEZ LAW GROUP,” and

the phrase “YOUR LEGAL TEAM FOR LIFE!” as follows:




       53.     GLG’s trademarks are distinctive and famous as it is one of the fastest growing

law firms in the United States. In 2017, GLG was invited to attended the “Law Firm 500” legal

conference in Florida, a conference where the fastest growing law firms are acknowledged and

celebrated. In 6 years, GLG has grown to become a famous law firms and has already helped

handle over with over 4,200 clients from numerous parts of the United States, Mexico, South

America and Puerto Rico.

       54.     In fact, Defendants often acknowledged that GLG was one of its biggest and most

important clients.

       55.     By holding GLG’s website hostage, and demanding ransom, JAM and IL are

engaging in cyberpiracy and using GLG’s trademarks illegally, without authorization and

unfairly.

       56.     The Anticybersquatting Consumer Protection Act (ACPA), contains a provision

called “cyberpiracy prevention,” 15 U.S.C. § 1125(d), which states that “[a] person shall be



                                               11
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 12 of 25




liable in a civil action by the owner of a mark, including a personal name which is protected as a

mark under this section, if, without regard to the goods or services of the parties, that person

…has a bad faith intent to profit from that mark, including a personal name which is protected as

a mark under this section; and … traffics in … a domain name that … is identical” to the

owner’s mark.

       57.      The bad faith is clear in this case because JAM and IL are not only openly

extorting GLG for more money, but also the Court can see that the domain name in this case is,

in fact, the legal name of the person or a name that is otherwise commonly used to identify that

person; namely: THE GONZALEZ LAW GROUP.

       58.      Defendants are clearly acting in bad faith and illegally by “trafficking in” a

domain name (gonzalezlawgroup.net) that … is identical to the owner’s mark because they are

seeking an exchange for more money, which is additional consideration that was actually owed

under the IMPA.

       59.      Cyberpiracy is at play here because the domain name and website contain

Plaintiff’s trademarks or tradenames and Defendants are holding them ransom in exchange for

money. That is precisely why Congress enacted 15 U.S.C. § 1125(d).

       60.      It is well known that a domain name is the simplest way of locating a web site,

and if a computer user does not know a domain name, they can use an Internet search engine

such as Google or Yahoo. Those search engines penalize businesses that allow their websites to

go offline, which can cause damages to businesses.

       61.      Plaintiff is entitled to statutory damages in the amount of $100,000 because

Defendants are engaging in extortion and said conduct is criminal in nature, and is therefore “a

willful violation.”




                                                 12
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 13 of 25




        62.     In a case involving a violation of section 1125(d), the plaintiff may elect, at any

time before final judgment is rendered by the trial court, to recover, instead of actual damages

and profits, an award of statutory damages in the amount of not less than $1,000 and not more

than $100,000 per domain name, as the court considers just. 15 U.S.C. § 1117(d).

        63.     Plaintiff is further entitled to prejudgment interest and attorney’s fees, which are

hereby requested, for Defendants’ conduct and violations. 15 U.S.C. § 1117(a) & (b).

        64.     In short, it is beyond clear that the Defendants are acting in bad faith with an

intent to illegally profit money by keeping in their possession GLG’s website, and using it for

extortion.


                             VII. CLAIMS UNDER TEXAS LAW –
                              SUPPLEMENTAL JURISDICTION


THIRD CAUSE OF ACTION: BREACH OF CONTRACT (IMPA)

        65.     Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        66.     The four elements of a breach of contract claim are: (1) the existence of a valid

contract; (2) performance, or tendered performance, by the plaintiff; (3) breach of the contract by

the defendant; and (4) damages to the plaintiff resulting from that breach.

        67.     The parties entered into a the IMPA on February 6, 2018 for a 2-year term. The

stated purpose and scope of the IMPA was for IL to develop “a comprehensive web package that

includes all necessary steps to achieving a competitively dominant online presence,” which will

be attained by maintaining “a high level of search engine visibility in Google, Yahoo, Bing and

other search engines.” The IMPA also provided that there would be a Search Engine Optimization

campaign that would “target competitive positioning and high rankings on the three search



                                                 13
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 14 of 25




engines.” In consideration for these internet marketing services, GLG would pay a total of

$154,950 in 2 years.

       68.     Performance by the Plaintiff. GLG has made EVERY PAYMENT owed under the

IMPA, fully complying with its contractual duties. The IMPA provides that GLG would pay a total

of $154,950 at the end of the 2-year term; specifically by making a down payment of $30,750 and

then paying the remaining balance of $124,200 in 23 monthly installments starting June 1, 2018.

And GLG has made ALL of its payments during the 2-year term of the contract.

       69.     Plaintiff has already paid in full under the terms of the IMPA—Plaintiff has paid

IL a total of $154,950 to IL.

       70.     Paragraph 3 of the IMPA is crucial. It specifically acknowledges that during the

two-year contract period, GLG “shall retain ownership of the domain name gonzalezlawgroup.net

which IL shall develop and maintain for the exclusive use of” GLG. (IMPA, para. 3). And more

importantly, “[u]pon the conclusion of the two year contract period and payment of the full contract

amount[,] complete ownership of the website and all source files developed by IL shall be

transferred to CLIENT [GLG].” (Id.). Paragraph 3 of the IMPA states that: “Any social media

profiles, directory listings, local business or map listings, or other online profiles created by IL for

the sole purpose of promoting CLIENT [GLG] shall be the sole property of the CLIENT the

moment it is created.”

       71.     Paragraph 9, subsection B of the IMPA specifically states as follows:




       72.     Defendants have not returned the materials promised to Plaintiff under Paragraph

9, subsection B of the IMPA.


                                                  14
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 15 of 25




       73.    APPENDIX A of the IMPA, paragraph 11, imposes certain duties on IL to return

digital data and property belonging to GLG and IL has already indicated it will NOT comply with.

It acknowledges that GLG is the owner of the website and that control over it will be returned to

GLG at the conclusion of the contract term, as follows:




       74.    Defendants have informed that they will not comply with these duties to return said

digital data and property belonging to GLG, unless additional money payments are made to

Defendants.

       75.     Defendants are extorting GLG for more money, before it complies with its

contractual duties, even though GLG has already paid IN FULL the money owed under the IMPA.

       76.    Worse yet, JAM has illegally threatened that he will be “shutting down” the website

being managed by IL under the IMPA, unless GLG gives into Defendant’s demands for more

money. That is a clear violation of the covenants stipulated in the IMPA.

       77.    Furthermore, the Defendants have admitted to GLG that they mismanaged the

website in numerous ways, causing damages to the website’s content, pages and ranking, which

has caused GLG damages and continues to cause damages. In doing so, IL has failed to comply

with its contractual agreements under the IMPA.

       78.    Defendants have caused GLG damages as a result of the violations of the terms of

the IMPA.




                                               15
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 16 of 25




FOURTH CAUSE OF ACTION: BREACH OF CONTRACT (VSA)

        79.     Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        80.     Existence of a Valid Contract. On November 27, 2018, entered into a second

contract known as the "VIDEO SERVICES AGREEMENT" or the "VSA" to create a

comprehensive "video production package" where IL would produce and create approximately

112 short videos that would be later posted online to enhance GLG's video marketing efforts on

its website.

        81.     Furthermore, Appendix B & C of the VAS specify how many videos would be

produced and delivered to GLG, a total of 112, as follows:




        82.     To date, the Defendants have only produced 55 of said videos.

        83.     Even though Defendants have only produced about half of the videos promised

under the VAS, it is demanding that Plaintiff pay more money under the contract.

        84.     Defendants do not want to give any assurances to Plaintiff that it will produce all

112 of the videos, or a certain date to do so.




                                                 16
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 17 of 25




       85.     Plaintiff only has paid IL approximately half of the money owed under the VSA,

because it has only received half of the promised videos.

       86.     Plaintiff has informed Defendants that it is willing to pay all the money owed under

the VSA when additional videos are produced, or at least when a certain date is determined for

them to be produced.

       87.     Defendants have already failed to comply with deadlines stipulated by the parties

for these additional videos.

       88.     Plaintiff no longer trusts Defendants, especially now that that they are using

extortion as a means to obtain more money without even them delivering additional videos to

Plaintiff, as stipulated in the VSA.

       89.     IL has breached the VSA completely.

       90.     Appendix D of the VSA specifies the quality and use of said videos, as follows:




       91.     Furthermore, IL has not complied with optimizing all videos and embedding the

videos in different pages of the website, as the parties agreed to, or in a way that allows Search

Engine Optimization for videos to show up on Google search results, as stipulated in Appendix

D.




                                                 17
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 18 of 25




        92.      Paragraph 7.1 of the VSA stipulated that the total budget for this contract was:

$140,000.

        93.      Paragraph 2 of the VSA provided the terms of payment, as follows:




        94.      Plaintiff has paid for the 55 videos that it has received from IL.

        95.      GLG has not paid more money to IL under the VSA because IL has not complied

with its part of the bargain, and has failed to complete the 112 videos in full, or give a certain

date to do so.

        96.      IL is in clear violation of its part of the VSA.

        97.      GLG has complied with its part of the agreement so far.

        98.      IL’s breach of contract under the terms of the VSA has caused GLG damages and

    continues to cause it damages.

FIFTH CAUSE OF ACTION: TRADEMARK DILUTION OR TARNISHMENT

        99.      Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        100.     The primary focus of traditional trademark law is protection of the consumer from

deception and deceit.

        101.     However, unlike the traditional cause of action under trademark law, dilution

protects not the consumer but rather the value of the trademark to the trademark holder.




                                                   18
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 19 of 25




       102.    Dilution refers to a diminishment in the ability of a distinctive or famous

trademark to identify and distinguish goods and services carrying that mark.

       103.    Dilution focuses not on the protection of the consumer from confusion (the

traditional objective of trademark infringement law), but upon protection of the trademark asset

in the hands of the trademark holder.

       104.    In 6 years, GLG has grown to become a famous law firms and has already helped

handle over with over 4,200 clients from numerous parts of the United States, Mexico, South

America and Puerto Rico.

       105.    GLG has spent millions of dollars to make its trademarks distinctive and famous,

especially to the online consumers.

       106.    The phrase “Your Legal Team for Life” is a famous mark that GLG uses to promote

its business, including on the internet.

       107.    The GLG logo is also a famous and distinctive mark that GLG uses to promote its

business, including on the internet.

       108.    In fact, Defendants cater primarily to law firms and lawyers, and often

acknowledged that GLG was one of its biggest and most important clients.

       109.    By holding GLG’s website hostage, and demanding ransom, Defendants are

engaging in cyberpiracy and using GLG’s trademarks illegally, without authorization and unfairly.

       110.    If Defendants are successful in taking down or taking off-line GLG’s website, as

they have threatened using fraudulent extortion, Plaintiff’s trademarks will be diluted.

       111.    By filing this lawsuit Plaintiff seeks to protect its famous and distinctive brand

and trademarks from being illegally diluted.




                                                19
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 20 of 25




        112.    If consumers can’t find GLG’s website when searching online, as most consumers

now do, it will also tarnish the strong image and brand that GLG has built for itself in the legal

market, weakening its position in the market for legal services. This will cause it irreparable

harm.

        113.    Defendants are in violation of the Texas Anti-Dilution Act, because through their

acts and omissions, and their threats, they are causing injury to GLG’s business reputation, Texas

Business and Commerce Code § 16.103.



SIXTH CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY

        114.    Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        115.    In Texas, the elements of a breach of fiduciary duty are: ‘(1) a fiduciary relationship

between the plaintiff and defendant; (2) the defendant must have breached his fiduciary duty to the

plaintiff; and (3) the defendant's breach must result in injury to the plaintiff or benefit to the

defendant.

        116.    A fiduciary relationship existed between Plaintiff and Defendants by virtue of their

business relationship, as specified in the IMPA and VSA contracts.

        117.    The relationship between Plaintiff and Defendants used to be a relationship of trust

and confidence.

        118.    As part of that fiduciary relationship, Plaintiff entrusted Defendants with its most

important assets: control, use and management of its website, internet domain name, use of its

trademarks and strategy for online branding.




                                                  20
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 21 of 25




        119.    It is clear that Defendants have breached the trust and confidence and are no longer

working to favor or benefit Plaintiff, but to cause damage to Plaintiff.

        120.    Plaintiff no longer trusts Defendants.

        121.    Defendants have openly breached the fiduciary duty to the Plaintiff, and their

breach is causing damages to Plaintiff, in violation of Texas law.

SEVENTH CAUSE OF ACTION: CONSTRUCTIVE FRAUD

        122.    Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        123.    Constructive fraud is the breach of a legal or equitable duty which the law declares

fraudulent because it violates a fiduciary relationship.

        124.    Because Defendants have breached the fiduciary duty they owed to Plaintiff, and

are now openly criminally extorting Plaintiff, they are now also committing fraud, in violation of

Texas law.



EIGTH CAUSE OF ACTION: TEXAS THEFT LIABILITY ACT

        125.    Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        126.    The Texas Theft Liability Act provides a civil remedy against a “person who

commits theft ... for the damages resulting from the theft.” Tex. Civ. Prac. & Rem. Code §

134.003(a).

        127.    The statute defines theft as “unlawfully appropriating property” as described by the

Texas Penal Code. Id. § 134.002(2).




                                                 21
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 22 of 25




        128.     Plaintiff alleges that Defendants' actions qualify as a violation of Texas Penal Code

sections 31.03 and 31.05. Section 31.03 deals with simple theft: “[a] person commits an offense if

he unlawfully appropriates property with intent to deprive the owner of property.” Tex. Penal Code

§ 31.03.

        129.     It is clear that Plaintiff’s domain name, website, and the data and materials on it

are property of GLG, and not property belonging to Defendants.

        130.     Defendants have a contractual and fiduciary duty, under Texas law, to return to

Plaintiff these items, and to do so “promptly.”

        131.     Plaintiffs have made repeated demands for return of its property to no avail.

        132.     Defendants have not returned Plaintiff’s property, as explained in these pleadings.

        133.     Defendants are both in breach of the Texas Penal Code and the Texas Theft

Liability Act.



NINTH CAUSE OF ACTION: UNJUST ENRICHMENT / RESTITUTION



        134.     Plaintiff, GLG, incorporates all of the allegations in the proceeding paragraphs as

set forth here in full.

        135.     Plaintiff alleges that Defendants have been unjustly enriched by their continued

retention and control of GLG’s website and trademarks and brand, and because they feel they have

these valuable assets in their control and possession feel entitled to continue to enrich themselves

unfairly and unjustly by extorting Plaintiff for more money and by making demands that have

never been agreeable to Plaintiff.

        136.     Defendants are committing theft and fraud.




                                                  22
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 23 of 25




       137.    Defendants feel emboldened to take undue advantage of Plaintiff.

       138.    In Texas, a plaintiff may recover under an unjust enrichment theory when the

defendant has obtained a benefit by fraud, duress, or the taking of an undue advantage.

       139.    Because of this, Plaintiff is entitled to recovery of damages for unjust enrichment.

       140.    More importantly, Plaintiff is entitled to restitution of its assets which Defendants

are illegally withholding to enrich themselves illegally and unjustly.



        VIII. APPLICATION FOR TEMPORARY RESTRAINING ORDER

       141.    Plaintiff has fully complied with all necessary preconditions and requirements for

the court to issue a Temporary Restraining Order (“TRO”).

       142.    Plaintiff will be filing a separate motion for TRO, with supporting statement

under penalty of perjury, the contents of which are fully adopted by reference herein for all

purposes, pursuant to Fed.R.Civ.P. 10(c).

       143.    Plaintiff has properly identified the person and entity to be restrained: Defendants.

       144.    Plaintiff has explained herein and in other pleadings why the TRO should be

issued, and why the Court should do so ex parte in this particular case; namely, because if

Defendants find out about this lawsuit, and what is alleged and pled herein, they will

immediately execute acts to fulfill their threat to “take down” or bring down or off-line, GLG’s

website. If they do so, the damage will be done and Plaintiff will be irreparably harmed, which is

why Plaintiff is urgently seeking the Court’s aid.

       145.    The failure to issue a TRO will certainly cause Plaintiff irreparable injury.




                                                23
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 24 of 25




       146.    Additionally, because no damage or harm will be caused to the Defendants by

issuance of TRO, and given the urgency and COVID-19 emergency, we respectfully request that

the Court waive the bond requirement at this time.



                      IX. REQUEST FOR TEMPORARY INJUNCTION

       147.    Plaintiff asks the Court to set his application for temporary injunction for a hearing

and after the hearing, issue a temporary injunction against Defendants. The reasons are explained

herein and in other pleadings, which are fully adopted by reference herein for all purposes,

pursuant to Fed.R.Civ.P. 10(c).

                       X. REQUEST FOR PERMANENT INJUNCTION

       148.    Plaintiff asks the Court to issue a permanent injunction after a full trial on the

merits against Defendants. Also, the reasons supporting permanent injunction. The reasons are

explained herein and in other pleadings, which are fully adopted by reference herein for all

purposes, pursuant to Fed.R.Civ.P. 10(c).


                                    XI. ATTORNEY'S FEES

       149.    Request is made for all costs and reasonable and necessary attorney's fees incurred

by or on behalf of Plaintiff.

                                      XII. JURY DEMAND

       150.    Plaintiff hereby demands a trial by jury.

                                          XIII. PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendants be cited to appear and answer herein, and that upon final trial that Plaintiff be awarded




                                                 24
     Case 4:20-cv-01467 Document 1 Filed on 04/24/20 in TXSD Page 25 of 25




equitable orders to protect its rights under federal and state law, and a judgment against the

Defendants, for the following:

              a.      Temporary Restraining Order

              b.      Temporary Injunction

              c.      Permanent Injunction

              d.      Actual Damages

              e.      Special Damages

              f.      Exemplary Damages

              g.      Prejudgment and post judgment interest at the maximum rate

              h.      Attorney’s Fees and Court Costs

              i.      All other relief to which Plaintiff may be entitled at law or in equity, whether

              pled or unpled.

                                              Respectfully submitted,


                                              THE GONZALEZ LAW GROUP, PLLC


                                              By: /s/Kevin Acevedo
                                              Kevin Acevedo
                                              USDC Bar No. 2932922
                                              The Gonzalez Law Group, PLLC
                                              8876 Gulf Freeway, Suite 420
                                              Houston, TX 77017
                                              Ph. 832-530-4070
                                              Fax. 832-530-4090
                                              Email: kevin@gonzalezlawgroup.net

                                              ATTORNEY FOR PLAINTIFF




                                                25
